Citation Nr: 0330686	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  94-46 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to service connection for status-post 
fracture of the right lateral tibia 
Plateau.

3.  Entitlement to an increased rating for chondromalacia of 
the left knee.

4.  Entitlement to an increased rating for chondromalacia of 
the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel
REMAND

In October 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  
Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the veteran's medical records from the 
VA Medical Center(s) for any treatment for a low 
back condition from 1998 to the present date.  
Request a copy of the 1998 MRI report of the 
veteran's back (see clipped page).

2.  Make arrangements with the appropriate VA 
medical facility for the veteran to be afforded 
the following examinations:   an orthopedic 
examination to show the nature and etiology of any 
low back disability.  Send the claims folder to 
the examiner for review; the examiner should 
acknowledge review of the claims folder in the 
examination report.

All indicated studies should be performed and all 
clinical findings reported in detail.  The 
examiner should give a fully reasoned opinion as 
to the etiology of the veteran's low back 
disability, including:

(a)  Whether it is at least as likely as not that 
the veteran's low back disability is related to 
the injuries of the veteran's knees noted in 
service, or to another disease or injury noted in 
service;

(b)  Whether it is at least as likely as not that 
the veteran's service-connected bilateral knee 
disabilities caused or increased the disability 
found in the veteran's lower back; and

(c)  Whether it is at least as likely as not that 
the instability of the veteran's knees, due 
proximately to his service-connected bilateral 
knee disabilities, aggravated the disability found 
in the veteran's lower back.

The examiner should support the opinions by 
discussing medical principles as applied to the 
specific evidence in the veteran's case.

3.  Make arrangements with the appropriate VA 
medical facility for the veteran to be afforded 
the following examination(s):   an orthopedic 
examination(s) to show the nature and etiology of 
the status-post fracture of the right lateral 
tibia plateau, and to show the nature and current 
severity of chondromalacia of the right knee and 
left knee.  Send the claims folder to the examiner 
for review; the examiner should acknowledge review 
of the claims folder in the examination report.

All indicated studies should be performed and all 
clinical findings reported in detail, including 
ranges of motion, degrees of extension and 
flexion, instability, and degenerative joint 
disease.

Specifically, the examiner(s) should express an 
opinion as to whether or not there is painful 
motion or weakness associated with each knee. The 
examiner(s) should be asked whether pain or 
weakness significantly limits functional ability 
during flare-ups or when the joints are used 
repeatedly over a period of time. The examiners 
should also be asked to determine whether each 
knee exhibits weakened movement, fatigability, or 
incoordination; if feasible, these determinations 
should be expressed in terms of additional range-
of-motion loss.

The examiner(s) should comment on the severity of 
symptoms listed under provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5257, 5259, 5260, and 
5261 (2002).

The examiner(s) should give a fully reasoned 
opinion as to the etiology of the veteran's status 
post fracture of the right lateral tibia plateau, 
including:

(a)  Whether it is at least as likely as not that 
the veteran's service-connected bilateral knee 
disabilities caused or increased the disability 
found in the veteran's right lateral tibia 
plateau; and

(b)  Whether it is at least as likely as 
not that the instability of the 
veteran's knees, due proximately to his 
service-connected bilateral knee 
disabilities, aggravated the disability 
found in the veteran's right lateral 
tibia plateau.

4.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





